PRATT, J.,
(dissenting.) The conviction in this case' must be justified, if at all, under section 527 of the Penal Code, which requires the following elements to constitute a crime: The printing, circulation, or distribution of a letter, circular, card, pamphlet, handbill, or any other written or printed matter which shall offer or purport to offer for sale, exchange, or as a gift, counterfeit coin or paper money, or which shall give or purport to give information where counterfeit coin or paper money can be procured, with the intent to defraud, etc. The indictment contains no allegation that the acts charged were with intent to defraud. It does not say that any act charged had any relation to counterfeit coin or counterfeit paper money. The nearest approach to a charge of anything counterfeit is that the offer related to “ ‘green goods,’ so called, being paper money, or pretending to be paper money;” that the goods were “like a ‘one dollar greenback,’ so called, being a treasury note issued by the government of the United States,” etc. The allegation seems to be that the stuff was money,—“being paper money,” “being a treasury note,” etc. This is rather an allegation of the genuineness than the counterfeit character of the stuff. We are sorry to feel forced to hold that this indictment did not charge a crime, for the evidence strongly tends to show that the defendant ought to have been punished under the section in question. We therefore reverse this conviction, but, instead of discharging defendant, will order a new trial, thinking that perhaps something may yet be devised to promote justice in the premises.